Citation Nr: 9915161	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-47 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for tuberculosis, 
claimed as positive Purified Protein Derivative (PPD) test.  

2.  Entitlement to service connection for Hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to January 
1992.  He also served in the National Guard and a period of 
active duty training from February 1 to June 1, 1982.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision of the RO.  

In September 1997, the Board remanded this matter for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran suffers from tuberculosis or disability manifested by 
a positive PPD or disability manifested by Hepatitis C due to 
disease or injury which was incurred in or aggravated by 
service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of service connection for tuberculosis or disability 
manifested by a positive PPD and Hepatitis C.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154(b), 5107(a), 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period following service; the presumptive period for 
tuberculosis is three years.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are entirely negative 
for complaints or findings referable to tuberculosis or 
Hepatitis C.  Furthermore, no medical evidence has been 
submitted which shows that the veteran currently suffers from 
tuberculosis or disability manifested by a positive PPD.  
Although private medical records submitted in support of the 
veteran's claim note positive test results for PPD, this 
laboratory finding cannot be considered to be a disability 
for which service connection can be granted.  In addition, 
there is no medical evidence of Hepatitis C until April 1996, 
over four years after the veteran's discharge from service.  
No competent evidence has been submitted to link the 
currently demonstrated liver disability manifested by 
Hepatitis C to the veteran's active military service.  

Although the veteran has presented medical evidence which 
documents that he suffers from Hepatitis C, no medical 
evidence has been submitted which serves to link any 
currently demonstrated disability to a disease or injury 
incurred in or aggravated by service.  The veteran, as a lay 
person, is not competent to offer an opinion as to questions 
of medical diagnosis or causation presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In the absence of competent evidence to show that the veteran 
currently suffers from tuberculosis, and absent evidence of a 
link between the veteran's Hepatitis C and service, the Board 
concludes that the veteran has failed to meet his initial 
burden of producing evidence of well-grounded claims.  Hence, 
service connection must be denied.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claims that he suffers from 
tuberculosis and Hepatitis C due to a disease or injury 
incurred in or aggravated by service.  The RO properly 
informed the veteran of the necessity of providing 
demonstrating that he suffers from tuberculosis and Hepatitis 
C due to a disease or injury incurred in or aggravated by 
military service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) by informing the veteran of the evidence necessary 
to complete his application for benefits.  By this decision, 
the Board is informing the veteran of the evidence necessary 
to make his claim as set forth above well grounded.  



ORDER

Service connection for tuberculosis, claimed as a positive 
PPD test and Hepatitis C is denied, as well-grounded claims 
have not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

